Civil action to enjoin foreclosure of mortgage or deed of trust.
From a judgment dissolving a temporary restraining order, the plaintiff appealed to the Supreme Court, which appeal was dismissed for failure to comply with the rules. Thereafter, the property was sold *Page 856 
under the power of sale contained in the deed of trust; whereupon at the September Term, 1931, the action was dismissed. Plaintiff again appeals, assigning errors.
As the sale which the plaintiff seeks to enjoin has already taken place, there is nothing now to restrain, and the action was properly dismissed.Rosseau v. Bullis, 201 N.C. 12, 158 S.E. 553.
It is not worth while to moot an academic question.
Appeal dismissed.